Citation Nr: 1612225	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  07-17 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date prior to February 17, 2007, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), for accrued benefits purposes. 

2.  Entitlement to an effective date prior to February 17, 2007, for eligibility for Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active military service from February 1952 to November 1953.  The Veteran died in February 2012; the appellant is his widow. 

The appeal to the Board of Veterans' Appeals (Board) arose from an August 2014 rating decision in which the RO, inter alia, awarded a TDIU and eligibility to DEA, for accrued benefits purposes, effective February 17, 2007.  In December 2014, the appellant filed a notice of disagreement (NOD) with the assigned  effective date. A statement of the case (SOC) was issued in April 2015, and the appellant filed a substantive appeal (in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals ) in June 2015. 

The Board notes that in January 2013, the RO granted substitution of the surviving spouse as the appellant for the purpose of continuing the appeal seeking entitlement to a TDIU and any downstream issues (as in the instant case). 

In February 2016, the Deputy Vice Chairman granted the motion of the appellant's representative to advance this appeal on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

As a final preliminary matter, the Board notes that this appeal is being processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing systems.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 

2.  The Veteran filed an application for TDIU on April 7, 2006 and his last date of employment was February 16, 2007.
 
3.  The Veteran's income for the calendar years 2005 and 2006 exceeded the United States Department of Commerce poverty threshold and the most probative evidence of record shows that the Veteran's employment was not in a protected and/or sheltered environment; hence, he was gainfully employed until February 17, 2007.


CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than February 17, 2007, for the award of TDIU, for accrued benefits purposes, is without legal merit. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.104,  3.400, 20.302, 20.1103 (2015).

2.  The claim for an effective date earlier than February 17, 2007, for eligibility to DEA under 38 U.S.C. chapter 35, for accrued benefits purposes is without legal merit. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.104,  3.400, 20.302, 20.1103 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In the instant case, the appellant and her attorney have been notified of the reasons for the denial of the effective date claims, and have been afforded opportunity to present evidence and argument with respect to these claims.  The Board finds that these actions are sufficient to satisfy any fundamental due process  owed the appellant.  As will be explained below, these claims lack legal merit.  As the law, and not the facts, is dispositive of these claims, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

II.  Earlier Effective Date for TDIU

The appellant contends that an effective date of December 2005 is warranted for the award of TDIU.  Essentially, she avers that while the Veteran maintained employment until 2007, it was only marginal employment and he became unable to maintain substantially gainful employment in December 2005.  

Generally, the effective date for an evaluation and award of compensation based on an original claim or a claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400 .

Specifically with regard to claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §3.151(a). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  See 38 C.F.R. §3.155(a) .

Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b). 

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340 , 3.341, 4.16(a).

Prior to the death of the Veteran, service connection was in effect for the following disabilities: residuals, shell fragment wound right hand with loss of use, rated as 70 percent disabling from e August 29, 2002; tinnitus, rated as 10 percent disabling from  August 29, 2002; scar to right hand, status post shrapnel wound, rated as 10 percent disabling; and hearing loss, rated as noncompensable.  As such, the Veteran met the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU as of August 29, 2002.  

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341,  4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Considering the entire record in light of the above, the Board finds that an earlier effective date for a TDIU is not warranted. 

By way of background, on April 7, 2006, the Veteran filed an Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  He indicated that he was still working as a custodian at Rocky Hill Town Hall earning $800.00 per month.  In his April 2007 substantive appeal, the Veteran unequivocally stated that he stopped working on February 16, 2007 at Rocky Hill Town Hall due to pain in his hand.  A July 2007 statement from the Veteran's employer, Town of Rocky Hill, indicated that the Veteran left voluntarily on February 16, 2007.  His average weekly pay was $227.70.  The employer stated that the Veteran left employment because he could no longer perform his duties.  

In November 2008, the  Veteran  testified during a local RO hearing with respect to the issue of entitlement to a TDIU.  He reported quitting his job at Rock Hill Town Hall because he could no longer physical perform his duties due to his right hand.  

The Veteran died in February 2012 and, as noted above, the appellant was substituted as the claimant on the appeal for a TDIU in January 2013.  .  Subsequently, in September 2013, the appellant submitted another Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  She indicated that the Veteran became too disabled to work approximately in December 2005.  She again reiterated that he had last worked as a custodian with Rock Hill Senior Center until approximately 2007 where he earned approximately $800.00 per month.  

In support of her claim for a TDIU, for purposes of accrued benefits, the appellant submitted a September 2012 Vocational Assessment prepared after the death of the Veteran.  After reviewing the claims file and interviewing the appellant, the examiner found that the Veteran was not capable of substantial gainful employment as of December 2005.  Based on the appellant's statements, the expert determined that the Veteran had worked in sheltered settings that enabled him to control his work duties, pace and procedures to accommodate the injury to his right hand.  

A VA medical opinion was obtained in September 2013.  After reviewing the claims file, the VA examiner opined  that it was less likely as not that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation, that is, on his ability to earn "a living wage".

Importantly, an October 2013 Request for Employment Information (VA Form 21-4192) completed by the Veteran's former employer indicated that he performed custodial work and his last date of employment was February 2007.  The statement provided that the Veteran had earned $13, 707.58 in the 12 months preceding his last date of employment.  The employer also indicated that no concessions were made for the employee and that the Veteran could no longer do his duties due to physical limitations from his hand.  

Based on the findings in the September 2012 Vocational Assessment, in the August 2014 rating action, the RO awarded a TDIU, effective, February 17, 2007, the day after the date that the Veteran last worked..  

As noted above, in the NOD and substantive appeal, the appellant's representative argued that an effective date of December 2005 was warranted based on the September 2012 Vocational Assessment, which indicated that the Veteran was unable to maintain substantially gainful employment due to his service-connected disabilities since that date.  In the September 2012 assessment, the vocational expert  also indicated that the Veteran had supportive co-workers who accommodated him and helped him get his work done while working at Rocky Hill Town Hall.  In turn, the appellant's representative asserted that the Veteran's prior employment was part-time and sheltered.  

For purposes of this analysis, the Board notes that marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The Board now turns to whether a TDIU was warranted up to one year prior to the Veteran's April 2006 application.  The September 2012 Vocational Assessment found that the Veteran was precluded from substantially gainful employment since December 2005.  However, the evidence clearly shows that the Veteran continued to work until February 16, 2007.  As such, the main inquiry in this case is whether the Veteran's employment from 2005 to 2007 was considered marginal employment as opposed to substantially gainful employment.  In this regard, again, the Veteran's prior employer reported that the Veteran earned $13, 707.58 in the year prior to February 2007.  As the United States Department of Commerce poverty threshold for one person in the year 2005 was $9367.00 and in 2006 was $9,669.00; the Veteran's employment in calendar years 2005 and 2006 cannot be found to be marginal based on his income.  

The Board recognizes that the appellant has asserted that such employment was marginal because special accommodations were made.  In other words, the Veteran worked in a protected environment.  Although the record reflects that the Veteran's service-connected right hand disability made physical tasks difficult, besides the appellant's statements made after the Veteran's death in connection with the current claim, there is no evidence that any special concessions were made for the Veteran during his time of employment by reason of age or disability.   In this regard, the Veteran's former employer completed a VA Form 21-4192 outlining the details of the Veteran's employment.  On the form, the employer specifically provided a negative response for any special concessions by reason of age or disability.  The Board finds that the employer statement is more probative with respect to whether special accommodations were made at the time of employment than those of the appellant made several years later, to include to vocational expert.  Likewise, as the vocational expert's opinion was primarily based on the appellant's own history, this assessment is also outweighed by the statement from the Veteran's employer.  

Therefore, the Board finds the evidence fails to persuasively demonstrate that the Veteran's employment with Rocky Hill Town Hall was marginal.  As such, an award of TDIU cannot be awarded prior to February 17, 2007, as the Veteran had maintained gainful employment prior to this date.  In turn, the date entitlement arose was the day after the Veteran's last date of gainful employment and, thus, the appropriate effective date for TDIU is February 17, 2007.  

Furthermore, to whatever extent the appellant and her attorney attempt to establish the Veteran's entitlement to an earlier effective date for TDIU on the basis of lay assertions, alone, the Board emphasizes that neither the appellant nor her attorney are shown to possess expertise in medical or vocational matters, and, as indicated above, the most persuasive objective evidence on this point-the  employer's statement-t does not support these assertions.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer) 

In sum, the competent, probative evidence simply does not support a finding that, prior to February 17, 2007, the Veteran's service connected disabilities were of sufficient severity to produce unemployability.

The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In light of all the foregoing, the Board finds that there is no legal basis for assignment of an effective date prior to February 17, 2007 for the award of a TDIU.  Thus, the claim must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet .App. 426, 430 (1994).


III.  Earlier Effective Date for Eligibility for DEA

With respect to this matter, because entitlement to TDIU has not been shown prior to February 17, 2007, there is no basis for an earlier effective date assigned for eligibility to Chapter 35 benefits.  In sum, as the Veteran was not awarded a total service-connected disability, permanent in nature prior to February 17, 2007, the requirements for eligibility for DEA were not met prior to this date.  As such, the Board finds that there is no legal basis for assignment of an effective date prior to February 17, 2007 for the eligibility of DEA under 35 U.S.C., Chapter 35.  Thus, this claim must also be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet .App. 426, 430 (1994).


ORDER

An effective date earlier than February 17, 2007, for the award of a TDIU, for accrued benefit purposes, is denied.

An effective date earlier than February 17, 2007, for eligibility for DEA,  under 38 U.S.C. Chapter 35, for accrued benefit purposes, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


